DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended claim 9 to recite one or more ultrasonic transducers capable of outputting sound into the washing device.
Such is not supported by the original disclosure for the entire scope of the claim.
The original disclosure only supports ultrasonic transducers capable of outputting sound into the washing chamber 22/ middle compartment 20.
The claims recite the transducers capable of outputting sound into the washing device.
Thus, the claim is not supported for the entire scope of the claim, since no support for the transducers outputting sound into the other non-specified parts  of the washing device is supported by the original disclosure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneck et al (US 2016/0016161).
Schoeneck et al teach an apparatus.
The apparatus comprises a manifold dispenser (Figures 1 and 2) comprising a liquid input 56 and a plurality liquid outputs that direct fluids to consumable 54 held by a rack 30. The number of the outputs is equal to the number of consumables. The apparatus also comprises a first compartment 12 and a second compartment 16. The consumables are disclosed as pipette tips. The manifold is disclosed as capable of being raised and lowered relative to the rack. The apparatus is disclosed as comprising a drawer that is capable of opening and closing (at least [0018]). The apparatus is disclosed as comprising a sonification device for a washing chamber (at least [0022]). Thus, the presence of transducers is inherent. The mechanical cylinders are readable on at least cylinders in which pistons 32 are moving. Operation of the referenced cylinders agitate the rack at least to some extend by the action of the dispensed fluids (liquid/gas). See at least Figures 1 and 2 and the related description and the description at [0002-7] and [0021-23].

As to the limitation requiring the manifold dispenser capable of being raised and lowered vertically relative to the rack:
Schoeneck et al teach an apparatus as claimed except for the recitation of the manifold being capable of being raised and lowered relative to the rack.
It is not clear from the document how the manifold and the rack are movable with respect to each other to be pressed with respect to each other during processing.
However, since Schoeneck et al teach that the apparatus during operation is positioned over a wash container in which consumable are submerged (at least [0022]) it is reasonably believed that the manifold is movable with respect to the rack.
Further, it has been held that rearranging parts is obvious In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)

As to claim 5 Schoeneck et al do not specifically teach multiple racks and dispensers.
Schoeneck et al, however, teaches that conventional arrays of the consumables exist in different formats, such as 96, 384 etc. Schoeneck et al also teach that the apparatus is intended to wash the arrays of consumables.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide different manifolds to enable washing arrays with different numbers of consumables.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/821,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose all the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Terminal Disclaimer
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,285,564, 10,155,055, 9,744570, 9,421,289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
The applicants amended the claims to incorporate the limitations of the cancelled claim 12 into claim 1.
The applicants allege that the claims allowable over Schoeneck et al.
The applicants argue that it is more likely that tray 16 is moved down with respect to block 50 compare with moving parts 50, 56, 44 with respect to tray 16.
The applicants also allege that Schoeneck et al do not teach any vertical movement of parts 56, 44, and 50.
This is not persuasive.
First, as it has been indicated in the rejection, it is not clear from the document how the manifold and the rack are movable with respect to each other to be pressed with respect to each other during processing.
Second, in contrast to the applicants allegation , Schoeneck et al teach that the apparatus during operation is positioned over a wash container in which consumable are submerged (at least [0022]).
Thereby, it is reasonably believed that the manifold is movable with respect to the rack.
Please, note, that in contrast to the applicants’ allegation that parts 56, 44 and 50 do not move at all, Schoeneck et al teach that the entire pipettor 10 may be positioned over a waste container where the pipette tips 54 are submerged.
Thus, Schoeneck et al obviously teach up and down movement of the entire pipettor 10 (including parts indicated by the applicants as not movable) to enable submerging tips 54 into the bath type container.
Thus, in contrast to the applicants’ allegation, it appears that parts 12, 14 (including parts 56, 44, 50) are movable.
It is noted that the applicants argue that Schoeneck et al do not teach a manifold capable of being raised up and down and thereby the claimed invention is not obvious over the teaching of Schoeneck et al.
This is not persuasive because it appears that Schoeneck et al teach movable manifold and that the applicants’ arguments contradict to the teaching of the applied document.
Further, it has been held that rearranging parts is obvious In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)

The double patenting rejection over the SN 16/821710 is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711